Defendant has appealed from a judgment, based on the verdict of a jury in plaintiff’s favor, entered in the clerk’s office of Schoharie county on the 20th day of April, 1937. The action is founded on negligence. Plaintiff’s intestate was a passenger in an automobile owned and operated by defendant. Because of the negligent operation of such car on September 20, 1932, the vehicle overturned and plaintiff’s intestate sustained injuries as a result of which he died on March 2, 1933. On this appeal defendant contends that the evidence is insufficient to establish negligence on his part and that the damages awarded are excessive. The proof amply sustains the jury’s verdict. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.